Title: Francis Coffyn to the American Commissioners, 13 April 1778: résumé
From: Coffyn, Francis
To: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John


<Dunkirk, April 13, 1778: I enclose a copy of my letter of yesterday to Mr. Deane, who I now learn from Mr. Nesbitt has left town. Please give me your opinion of the contents, confirm his order to provide for American prisoners and seamen, and let me know whether I may still draw on Mr. Grand. I congratulate Mr. Adams on his safe arrival.>
